Citation Nr: 1010200	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  98-19 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for nausea, claimed as due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1986 to 
August 1989 and from November 1990 to July 1991, with service 
in Southwest Asia in support of Operation Desert 
Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision issued in March 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied service 
connection for multiple joint pain, dizziness, hair loss, 
rash, shortness of breath, nausea, erectile dysfunction, 
fatigue, loss of energy, memory loss, blurred vision, sinus 
condition and general anxiety, all as due to an undiagnosed 
illness.  

In his Substantive Appeal, the Veteran indicated that he 
wanted a hearing in front of a Veterans Law Judge to be held 
at the RO (Travel Board hearing).  The Board remanded the 
case in December 2001, in order to provide the Veteran with 
his requested hearing.  However, in a statement dated on June 
18, 2002, which he presented at the time of his Travel Board 
hearing, the Veteran stated that he wished to withdraw his 
request for a hearing, as his claim could stand on the 
testimony he had provided at a hearing in front of a Hearing 
Officer at the RO in October 1999.  This transcript has been 
associated with the record.  The Veteran's request for a 
Travel Board hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).  

The issues of service connection for posttraumatic stress 
disorder (PTSD) and blurred vision have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

In October 2008, the Board dismissed the Veteran's claims for 
memory loss, fatigue/loss of energy, insomnia and shortness 
of breath, denied the Veteran's claims for entitlement to 
service connection for sinus problems, epistaxis (nosebleeds) 
and allergic rhinitis, granted the Veteran's claim for 
entitlement to service connection for erectile dysfunction 
and remanded his claim for entitlement to service connection 
for nausea, as due to an undiagnosed illness.  This issue is 
again before the Board for further appellate review.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes the October 2008 remand instructions included 
obtaining a gastrointestinal medical examination with an 
opinion as to whether the Veteran's nausea was due to a 
diagnosed disorder or to medication taken to treat a 
diagnosed disorder and, if so, whether it is at least as 
likely as not that his diagnosed disorder was incurred in or 
aggravated by the Veteran's active duty.  The Veteran was 
provided with this examination in April 2009.  He was 
diagnosed with gastritis, hiatal hernia, helicobacter pylori 
and gastroesophageal reflux disease (GERD).  The examiner 
noted that she had reviewed the Veteran's claims file and 
that the exact onset of his symptoms was not clear to her.  
She opined that his nausea was most likely caused by a 
diagnosed disorder or several; gastritis, gastroesophageal 
reflux and/or hiatal hernia.  She stated that she was not 
able to identify any information which indicated that his 
diagnosed disorder was aggravated by service; however, she 
did not provide an opinion as to whether any of the disorders 
were incurred in service.  

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998). Failure of the Board to ensure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision. Id.

Therefore, a remand is necessary to obtain an adequate 
medical opinion.  The Veteran's claims file should be 
returned to the examiner who provided the April 2009 
gastrointestinal examination, in order to provide an opinion 
as to whether it is at least as likely as not that any of the 
Veteran's current gastrointestinal conditions were incurred 
in or are etiologically related in any way to his time on 
active duty. 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the Veteran's 
claims folder to the examiner who 
performed the April 2009 examination to 
clarify her opinion with regard to the 
Veteran's diagnosed gastrointestinal 
disorders.  The examiner should provide a 
clarification as whether any of the 
Veteran's diagnosed gastrointestinal 
disorders were incurred in or are 
etiologically related in any way to the 
Veteran's time on active duty.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

2.  After completion of the above, the 
AOJ should readjudicate the Veteran's 
claim.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


